Citation Nr: 1711308	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-08 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to October 1981.  He received an other than honorable discharge due to misconduct for a period of active service from October 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008 and August 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In March 2014 and April 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).  The Board finds that the AOJ substantially complied with its remand directives because it directed the AOJ to attempt to obtain an addendum opinion concerning the nature and etiology of the Veteran's acquired psychiatric disability and this addendum was obtained in May 2016.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDING OF FACT

The Veteran's acquired psychiatric disability first was diagnosed more than 1 year following his separation from active service and is not shown have been caused by service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and bipolar disorder, was not incurred in active service, nor may a psychosis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.    

VA's duty to notify was satisfied by letters dated in September 2007 and in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran.  His service treatment and service personnel records, all identified post-service medical records, Social Security Administration (SSA) records, and the Veteran's hearing testimony and written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran had VA examinations of his psychiatric disorder, most recently in May 2014, with addendum opinions obtained in March 2015 and May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions, when considered together, are adequate, as they are based upon physical examination of the Veteran and describe his medical history and current disability in terms relevant to the underlying service connection claim.

Service Connection Claim

The Veteran contends that service connection is warranted for a psychiatric disorder.  He claims that he has a currently diagnosed psychiatric disorder which initially manifested during active service.  He reports attempting suicide in 1973 while in the U.S. Navy.  See hearing transcript at p. 10.  He also reports becoming hypermanic during this first period of service due to events such as his roommates hiring someone to beat him up.  Id.  The Veteran reports being diagnosed as passive-aggressive and immature and taking medication for six months with no additional treatment during his active service.  Id.  He reported keeping his psychiatric symptoms hidden for twenty-one years after his active service and that he stopped working in 2004.  Id., at pp. 12-13.

Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The term "chronic disease" refers to those diseases, such as psychosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.384 (defining psychosis).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought." Walker, 708 F.3d at 1336.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.; see also 38 C.F.R. § 3.303(b).  The primary difference between a chronic disease listed under section 3.309(a) which qualifies for analysis under 3.303(b) and other chronic diseases which must be tested under section 3.303(a) "is that the latter must satisfy the 'nexus' requirement of the three-element test [for service connection], whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology."  Walker, 708 F.3d at 1338-39.

Even if a Veteran is not entitled to presumptive service connection, VA also must consider the claim on a direct service-connection basis.  When a disease is diagnosed initially after service but not within the applicable presumptive period, service connection nonetheless may be established by evidence demonstrating that the disease was incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Factual Background and Analysis

The Veteran's service treatment records show treatment for a suicide gesture in November 1972 at Camp Lejeune, North Carolina.  The report suggests that follow up psychiatric care was ordered but there is no evidence of such within the service treatment records.  This is consistent with the Veteran's reported history at the time of his Board hearing.  

Post-service treatment records reflect a variety of acquired psychiatric diagnoses, including bipolar disorder, anxiety, schizoaffective bipolar disorder and PTSD.  A May 2014 VA examiner diagnosed the Veteran as having an unspecified personality disorder and alcohol-induced bipolar disorder and determined that he did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) IV-TR or DSM-5 diagnostic criteria for the diagnosis of PTSD.  The examiner also opined that the Veteran's bipolar disorder was attributable to his alcohol dependence and was not related to active service.  A March 2015 addendum opinion provided by a different examiner contained a nearly identical etiological opinion.  Unfortunately, however, neither of these opinions contain a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board remanded this matter in April 2016 for an addendum opinion which was provided in May 2016.

The May 2016 examiner confirmed the existence of unspecified personality disorder and alcohol induced bipolar disorder.  This examiner recognized notations of schizoaffective disorder, bipolar type, in September 2005 clinical notes, and October 2011 notes from a nurse practitioner documenting daily activities showing bipolar disorder.  The October 2011 nurse practitioner noted a history of PTSD, without any mention of supporting criteria for the change in diagnosis.  Thus, the May 2016 VA examiner found this to be likely error.  Further, the same nurse practitioner again noted Bipolar disorder in a note later in October 2011.  The May 2016 VA examiner also noted that the nurse was not documenting a diagnostic evaluation, but rather "activities of the day" and it would be unusual for a nurse to change a diagnosis on a patient, because that is the job of the physician.  December 2011 outpatient treatment notes again show an indication of Bipolar disorder, with a note to rule out PTSD.  Again, the May 2016 VA examiner observed that there is no supporting criteria where PTSD is suggested.  Further, the nurse at that time (in December 2011) documented that the Veteran tried to diagnose himself with obsessive compulsive disorder (OCD), which she notably disagreed with in her treatment note. The May 2016 VA examiner also observed that the same nurse documented Bipolar Disorder again in Feb 2012, but this time left out the suggestion to rule out PTSD.  May 2014 results of testing with the Trauma Symptoms Inventory, which the May 2016 examiner noted as valid and objective, did not support a diagnosis of PTSD.  Based upon these findings, the May 2016 VA examiner concluded that the Veteran does not have a PTSD diagnosis.  Without a diagnosis, there is no basis upon which to award service connection for PTSD.  

The May 2016 VA examiner also confirmed that there is no evidence of a psychosis within one year of the Veteran's service separation.  The record is silent for mental health problems in the year after separation although this is not necessarily fatal to the Veteran's service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The record indicates that, within a few years of service separation, the Veteran earned a degree and started working on oil rigs, continuing work until 2004.  He confirmed that he had worked until 2004 at his Board hearing.  See hearing transcript at pp. 13.  The May 2016 VA examiner found it would be unusual for someone with untreated psychosis to maintain this type of employment.  Therefore, consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309 is not warranted, as there was no notation of psychosis in service or within one year following separation.  See Walker, 708 F.3d at 1331.

The May 2016 examiner confirmed the ongoing existence of a personality disorder, not otherwise specified.  This examiner noted that suicidal gestures are a part of the Veteran's personality disorder.  The Board notes in this regard that a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes. See 38 C.F.R. §§ 3.303 (c), 4.9.  As such, there is no basis upon which to award service connection for the Veteran's personality disorder.

As to the Veteran's Bipolar disorder, the May 2016 examiner found this to be due to the Veteran's alcohol use and not as likely as not initially manifested during service.  As the May 2016 VA examiner attributed the Veteran's suicidal gesture to personality disorder, and because there are no other symptoms of psychiatric disorder within the service treatment records, the Board finds there is no evidence of an in-service incurrence of Bipolar disorder.  Moreover, many years passed after the Veteran's separation from active service before any psychiatric disorder began.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  At his Board hearing, the Veteran confirmed that he initially sought treatment for his psychiatric disorder more than twenty years following service.  Thus, the Board finds it reasonable to conclude that no records exist dated prior to those found within the claims file.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Veteran's personality disorder is not a disability under VA regulation and he does not have a diagnosis of PTSD.  Although there is credible medical evidence of a current diagnosis of a bipolar disorder, it does not establish that this disorder is related etiologically to active service.  Rather, the evidence suggests that the Veteran's Bipolar disorder initially manifested many years after service separation.  In fact, a VA examiner found that the Veteran's alcohol abuse caused his Bipolar disorder.  Further, the Board recognizes that while psychosis is a noted chronic disease under 38 C.F.R. § 3.309, the Veteran's history does not include a diagnosis related to psychosis within one year of his discharge from active service.  See also 38 C.F.R. § 3.384.  In summary, there is no basis under which service connection is warranted for the Veteran's psychiatric disorder.  38 C.F.R. § 3.303.

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

The Board recognizes the Veteran's lay statements indicating his belief that a causal connection exists between his current disability and his active service.  He has not shown that he has the expertise required to diagnose an acquired psychiatric disability.  Nor is he competent to offer an opinion regarding any causal relationship between any acquired psychiatric disability and active service.  The Board has reviewed all relevant treatment records, including clinical mental health records, as well as the Veteran's records related to his Social Security Disability claim.  These records confirm the existence of a current psychiatric disorder, which was diagnosed as a type of Bipolar disorder, but do not suggest that the current disorder initially manifested during service or otherwise is related to active service.  In other words, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no causal connection between any acquired psychiatric disability and active service.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


